

EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 11, 2011, is by and among SYMMETRY MEDICAL INC., a Delaware corporation
(the “Borrower”), the Lenders (as defined below) party hereto, WELLS FARGO
SECURITIES, LLC (the “First Amendment Lead Arranger”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement (as defined below),
as amended hereby.


WITNESSETH


WHEREAS, the Borrower, certain banks and financial institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent are parties to
that certain Credit Agreement dated as of November 3, 2010 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Borrower has requested that the Required Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
 
Following the First Amendment Effective Date, the Credit Agreement shall be
amended in the following respects:


1.1           New Definitions.  The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:


“Acquired Business” means certain assets of Codman & Shurtleff, Inc.
representing the business of Codman Surgical Instruments.


“Asset Sale” means any Disposition of property or assets or series of related
Dispositions of property or assets (excluding any such Disposition permitted by
clause (a)(i),(a) (ii), (a)(iii), (a)(iv)(A), (a)(iv)(B), (a)(iv)(C), (a)(v) and
(a)(vi) of Section 6.03 and, for avoidance of doubt, any Equity Issuance),
provided, however, that "Asset Sale" shall not include (i) sales of assets to
the extent the aggregate consideration received is less than (A) $2,500,000 in
the aggregate in any fiscal year and (B) $5,000,000 in the aggregate during the
term of this Agreement, and (ii) sales of assets by any Foreign Subsidiary to
the extent the aggregate consideration received is less than $1,000,000 in the
aggregate in any fiscal year.


“Codman Acquisition” means the purchase of the Acquired Business by Specialty
Surgical Instrumentation Inc., a Tennessee corporation and Subsidiary of  the
Borrower (the "Purchaser") pursuant to the Codman Acquisition Documents.

 
 

--------------------------------------------------------------------------------

 


“Codman Acquisition Documents” means (a) that certain Asset Purchase Agreement
dated as of December 11, 2011 by and among the Purchaser, as the purchaser and
Codman & Shurtleff, Inc., as the seller, and (b) any other material agreement,
document or instrument executed in connection with the foregoing, in each case
as in effect on December 11, 2011.


“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) current assets (excluding cash and Permitted Investments) of the
Loan Parties and their Subsidiaries on a consolidated basis as of such date of
determination less (b) current liabilities (excluding the current portion of
long term Indebtedness) of the Loan Parties and their Subsidiaries on a
consolidated basis as of such date of determination, all as determined in
accordance with GAAP.


“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender's Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


“Debt Issuance” means the issuance of any Indebtedness by any Loan Party or any
of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of any
Loan Party and its Subsidiaries permitted to be incurred pursuant to Sections
6.01 (a)-(k) hereof).


“Disposition” means the sale, transfer, lease or other disposition by a Person
of any of its assets (in one transaction or in a series of related
transactions).


“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person which is not a Loan Party or a Subsidiary of (a) shares or interests of
its Equity Interests, (b) its Equity Interests pursuant to the exercise of
options or warrants or similar rights, (c) any shares or interests of its Equity
Interests pursuant to the conversion of any debt securities to equity or
(d) warrants or options or similar rights that are exercisable or convertible
into shares or interests of its Equity Interests.  The term “Equity Issuance”
shall not include (i) any Equity Interests issued as consideration for a
Permitted Acquisition for which there are no Net Cash Proceeds, (ii) any Equity
Interests issued for cash consideration, substantially all of which cash is used
as consideration for a Permitted Acquisition, (iii) any Disposition, (iv) any
Debt Issuance or (v) any Equity Interests issued to current or former directors,
management and employees of any Loan Party or any of its Subsidiaries pursuant
to compensation or incentive programs for which there are no Net Cash Proceeds.
 
“Excess Cash Flow” means, with respect to any fiscal year of the Borrower, for
the Loan Parties and their Subsidiaries on a consolidated basis, an amount equal
to (a) Consolidated EBITDA for such period minus (b) Consolidated Capital
Expenditures for such period to the extent permitted hereunder and not financed
with Indebtedness minus (c) scheduled principal payments of Indebtedness made
during such period minus (d) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany indebtedness) for
such period to the extent actually paid in cash minus (e) amounts paid in cash
in respect of federal, state, local and foreign income taxes of the Loan Parties
and their Subsidiaries with respect to such period minus (f) increases in
Consolidated Working Capital plus (g) decreases in Consolidated Working Capital.


“First Amendment” means that certain First Amendment to Credit Agreement dated
as of December 11, 2011, by and among the Loan Parties, the Lenders party
thereto, Wells Fargo Securities, LLC, as first amendment lead arranger and the
Administrative Agent.


“First Amendment Effective Date” means the date on which all conditions set
forth in Article III of the First Amendment have been satisfied in accordance
with the terms thereof.

 
 

--------------------------------------------------------------------------------

 


“Mezzanine Notes” means subordinated unsecured notes issued to the Borrower on
the First Amendment Effective Date; provided that the terms and conditions of
such subordinated unsecured notes comply with the requirements of Section 3.1(c)
of the First Amendment.


“Mezzanine Subordination Agreement” means that certain Mezzanine Subordination
Agreement dated as of the First Amendment Effective Date, by and among the
Borrower, the Administrative Agent (on behalf of the Lenders) and the issuers of
the Mezzanine Notes, as the same may be amended, modified, extended, restated,
replaced, or supplemented from time to time to the extent permitted hereunder;
provided that the terms and conditions of such Mezzanine Subordination Agreement
comply with the requirements of Section 3.1(d) of the First Amendment.


“Net Cash Proceeds” means in connection with any Debt Issuance, Equity Issuance,
Asset Sale or any Recovery Event, the proceeds thereof in the form of cash and
Permitted Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received) of such
Debt Issuance, Equity Issuance, Asset Sale or Recovery Event, net of reasonable
and customary attorneys' fees, accountants' fees, brokerage fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Debt Issuance, Equity Issuance, Asset Sale or Recovery Event
(other than any Lien pursuant to a Collateral Document) and other reasonable and
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).


“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (other than business interruption) or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.


“Revolving Facility” has the meaning set forth in Section 2.01(a).


“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.


“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(b).


“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans as set forth on Schedule 2.01.
After funding the Term Loans, each reference to a Term Lender's Term Loan
Commitment shall refer to the percentage of the aggregate Term Loans represented
by such Lender’s Term Loans.

 
 

--------------------------------------------------------------------------------

 


“Term Loan Facility” has the meaning set forth in Section 2.01(b).


1.2           Amendments to Definitions.  The following definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:


“Aggregate Commitment” means the aggregate of the Revolving Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof.  As of the First Amendment Effective Date, the Aggregate
Commitment is $200,000,000.
 
“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:



   
Leverage Ratio:
 
Eurocurrency
Spread
 
ABR
Spread
 
Commitment
Fee Rate
Category 1:
 
< 1.00 to 1.00
 
1.75%
 
0.75%
 
0.25%
                 
Category 2:
 
≥ 1.00 to 1.00 but
< 1.50 to 1.00
 
2.00%
 
1.00%
 
0.30%
                 
Category 3:
 
≥ 1.50 to 1.00 but
< 2.00 to 1.00
 
2.25%
 
1.25%
 
0.35%
                 
Category 4:
 
≥ 2.00 to 1.00 but
< 2.50 to 1.00
 
2.50%
 
1.50%
 
0.40%
                 
Category 5:
 
≥ 2.50 to 1.00 but
< 3.00 to 1.00
 
2.75%
 
1.75%
 
0.45%
                 
Category 6:
 
≥ 3.00 to 1.00 but
< 3.50 to 1.00
 
3.25%
 
2.25%
 
0.50%
                 
Category 7:
  
≥ 3.50 to 1.00
  
3.75%
  
2.75%
  
0.55%



For purposes of the foregoing,
 
(i)           if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 7
shall be deemed applicable for the period commencing on the required date of
delivery and ending on the date which is five (5) Business Days after the
Financials are actually delivered, after which the Category shall be determined
in accordance with the table above as applicable;
 
(ii)           adjustments, if any, to the Category then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and


 
 

--------------------------------------------------------------------------------

 

(iii)           notwithstanding the foregoing, Category 7 shall be deemed to be
applicable from the First Amendment Effective Date until the Administrative
Agent’s receipt of the applicable Financials for the fiscal quarter ending
January 1, 2012 and adjustments to the Category then in effect shall thereafter
be effected in accordance with the preceding paragraphs.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.


“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.


“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The amount of each Lender's
Commitment is (a) as of the First Amendment Effective Date set forth on Schedule
2.01 or (b) after the First Amendment Effective Date, in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment.


“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary, non-recurring or non-cash expenses or losses
incurred other than in the ordinary course of business, (vi) non-cash expenses
related to stock based compensation, (vii) restructuring charges in an aggregate
amount not to exceed $5,000,000 during the term of this Agreement, (viii)
non-cash purchase accounting adjustments for the Codman Acquisition to account
for any step up in value of assets purchased in the Codman Acquisition and any
immediate write off of valued intangible assets acquired by the Purchaser in the
Codman Acquisition that will not be used in an aggregate amount not to exceed
$10,000,000; provided, that such add-back shall only be permitted during fiscal
year 2012, (ix) non-cash losses due to marked-to-market changes for Swap
Obligations and (x) amortized costs, fees, and expenses payable by the Borrower
or a Subsidiary thereof to non-Affiliates in connection with the issuance or
incurrence of Indebtedness by the Borrower or such Subsidiary (such as, but not
limited to, legal fees and expenses and closing costs), minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clauses (v) or (vi)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were incurred, (4) extraordinary, non-cash or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis, and (5) non-cash gains due to marked-to-market changes for Swap
Obligations. For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period.  “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any sale,
transfer or disposition of property or series of related sales, transfers, or
dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $2,500,000.

 
 

--------------------------------------------------------------------------------

 


“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid in cash during such period plus expenses for
taxes paid in cash during such period plus Consolidated Capital Expenditures
made during such period plus scheduled principal payments on Indebtedness made
during such period, other than scheduled principal payments made during fiscal
year 2010, all calculated for the Borrower and its Subsidiaries on a
consolidated basis. Notwithstanding the foregoing, for purposes of calculating
Fixed Charges for the four fiscal quarter periods ending March 31, 2012, June
30, 2012 and September 29, 2012, the components of Fixed Charges attributable to
(1) Consolidated Interest Expense and (2) scheduled principal payments on
Indebtedness ((1) and (2) collectively, the “Annualized Fixed Charges”) shall be
annualized during such fiscal quarters such that (I) for the calculation of
Fixed Charges for the four fiscal quarter period ending March 31, 2012,
Annualized Fixed Charges for the fiscal quarter then ending will be multiplied
by four (4), (II) for the calculation of Fixed Charges for the four fiscal
quarter period ending June 30, 2012, Annualized Fixed Charges for the two fiscal
quarter period then ending will be multiplied by two (2) and (III) for the
calculation of Fixed Charges for the four fiscal quarter period ending September
29, 2012, Annualized Fixed Charges for the three fiscal quarter period then
ending will be multiplied by one and one-third (1 1/3).


“Maturity Date” means (a) with respect to the Revolving Facility, November 3,
2015 and (b) with respect to the Term Loan Facility, December 31, 2016.


“Permitted Acquisition” means (a) the Codman Acquisition and (b) any acquisition
(whether by purchase, merger, consolidation or otherwise (but excluding in any
event a Hostile Acquisition)) or series of related acquisitions by the Borrower
or any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (A) no Default has occurred and is continuing or would arise after
giving effect thereto, (B) such Person or division or line of business is
engaged in the same or a similar, complementary or related line of business as
the Borrower and the Subsidiaries or business reasonably related thereto
(provided, that for the avoidance of doubt, and without limiting the foregoing,
the following shall be considered similar, complementary or related lines of
business: orthopedic, trauma, opthamology, medical device, medical instrument,
spine or similar lines of business), (C) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.09 shall
have been taken, (D) the Borrower and the Subsidiaries are in compliance, on a
Pro Forma Basis after giving effect to such acquisition (but without giving
effect to any synergies or cost savings), with the covenants contained in
Section 6.10, and with the Permitted Acquisition Leverage Ratio Limit, in each
case recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $30,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent, and (E) in the
case of an acquisition or merger involving the Borrower or a Subsidiary, the
Borrower or such Subsidiary is the surviving entity of such merger and/or
consolidation.

 
 

--------------------------------------------------------------------------------

 


“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.


“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary (other than the Mezzanine Notes) the payment of which is subordinated
to payment of the obligations under the Loan Documents.


1.3           Amendment to Section 2.01.  Section 2.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, (a) each Lender agrees to make Revolving Loans to the Borrower in Agreed
Currencies from time to time during the Availability Period (such facility, the
“Revolving Facility”) in an aggregate principal amount that will not result in
(i) the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding the
Dollar Amount of such Lender’s Commitment, (ii) the sum of the Dollar Amount of
the total Revolving Credit Exposures exceeding the Aggregate Commitment, or
(iii) subject to Sections 2.04 and 2.11(c), the sum of the Dollar Amount of the
total Revolving Credit Exposures denominated in Foreign Currencies exceeding the
Foreign Currency Sublimit and (b) each Term Lender with a Term Loan Commitment
agrees to make a Term Loan to the Borrower in Dollars on the First Amendment
Effective Date (the “Term Loan Facility”), in an amount equal to such Lender's
Term Loan Commitment by making immediately available funds available to the
Administrative Agent's designated account, not later than the time specified by
the Administrative Agent.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.


1.4           Amendment to Section 2.02.  Clause (a) contained in Section 2.02
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.


1.5           Amendment to Section 2.02.  Clause (b) contained in Section 2.02
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(b)   Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that each ABR Loan shall only be made in Dollars.  Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


1.6           Amendment to Section 2.03.  The first sentence of clause (a)
contained in Section 2.03 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 
 

--------------------------------------------------------------------------------

 


SECTION 2.03  Requests for Borrowing.  To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request (a) by telephone in the case of a Eurocurrency Borrowing, not later than
1:00 p.m., Local Time, two (2) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the Business Day on
which the proposed Borrowing is to occur (including, without limitation, any
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e)).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i)  the aggregate amount of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(iv)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then in the case of a
Borrowing denominated in Dollars, the requested Revolving Borrowing shall be an
ABR Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.  The Term Loan made
on the First Amendment Effective Date may only consist of ABR Borrowings unless
the Borrower delivers a funding indemnity letter (in form and substance
acceptable to the Administrative Agent) to the Administrative Agent not less
than three (3) business days prior to the First Amendment Effective Date.


1.7           Amendments to Section 2.08.  Section 2.08 of the Credit Agreement
is hereby amended in the following respects:


(a)  Clause (a) contained in such section  is hereby amended and restated in its
entirety to read as follows:


(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 
 

--------------------------------------------------------------------------------

 
 
(b)  Clause (e) contained in such section  is hereby amended and restated in its
entirety to read as follows:


(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third Business Day preceding the end of such Interest Period, such Borrowing
shall automatically continue as a Eurocurrency Borrowing in the same Agreed
Currency with an Interest Period of one month unless such Eurocurrency Borrowing
is or was repaid in accordance with Section 2.11.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing (and any such Eurocurrency Borrowing in a Foreign
Currency shall be redenominated in Dollars at the time of such conversion) at
the end of the Interest Period applicable thereto.


1.8           Amendment to Section 2.09.  Clause (a) contained in Section 2.09
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(a)  Unless previously terminated, (i) the Term Loan Commitments shall terminate
at 3:00 p.m. (New York City time) on the First Amendment Effective Date after
they are funded and (ii) all other Commitments shall terminate on the Maturity
Date.


1.9           Amendment to Section 2.10.  Clause (a) contained in Section 2.10
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
(a)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date in the currency of such Loan
and (ii) to each Swingline Lender, if such Swingline Lender has not notified the
Administrative Agent and Borrower that the applicable Swingline Loans are
payable in accordance with clause (i) hereof, the then unpaid principal amount
of each Swingline Loan extended by such Swingline Lender on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.  The Borrower shall repay Term Loans on each date set forth below
in the aggregate principal amount set opposite such date (as adjusted from time
to time pursuant to Section 2.11(a)):
 
Date
 
Amount
September 30, 2012
 
$2,777,777.78
December 31, 2012
 
$2,777,777.78
March 31, 2013
 
$2,777,777.78
June 30, 2013
 
$2,777,777.78
September 30, 2013
 
$2,777,777.78
December 31, 2013
 
$2,777,777.78
March 31, 2014
 
$2,777,777.78
June 30, 2014
 
$2,777,777.78
September 30, 2014
 
$2,777,777.78
December 31, 2014
 
$2,777,777.78
March 31, 2015
 
$2,777,777.78
June 30, 2015
 
$2,777,777.78
September 30, 2015
 
$2,777,777.78
December 31, 2015
 
$2,777,777.78
March 31, 2016
 
$2,777,777.78
June 30, 2016
 
$2,777,777.78
September 30, 2016
 
$2,777,777.78
Maturity Date
  
The remaining outstanding principal amount of the Term Loan

 
 
 

--------------------------------------------------------------------------------

 
 
To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.


1.10           Amendment to Section 2.11.  Section 2.11 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section
2.11.  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 2:30 p.m., New York City time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.  To the extent that the Borrower elects to prepay the Term Loans,
amounts prepaid under this section shall be (A) applied to the remaining
principal installments thereof as the Borrower may elect and (B) applied to the
Term Loans of the Term Lenders ratably in accordance with their respective Term
Loan Commitments.
 
(b)           If at any time the sum of the aggregate principal amount of all of
the Revolving Credit Exposures exceeds the Aggregate Commitment, the Borrower
shall immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the Aggregate Commitment.

 
 

--------------------------------------------------------------------------------

 


(c)           If, as a result of fluctuations in currency exchange rates, the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Loans denominated in Foreign Currencies (collectively, “Foreign Currency
Exposure”), as of the most recent Computation Date with respect to each Credit
Event, exceeds the Foreign Currency Sublimit by more than 3% thereof, the
Borrower shall immediately repay Borrowings or cash collateralize LC
Disbursements in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount sufficient to cause the
Foreign Currency Exposure to be less than or equal to the Foreign Currency
Sublimit.
 
(d)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Asset Sale or Recovery Event, the Borrower shall, immediately after such
Net Cash Proceeds are received, prepay the Obligations as set forth in
Section 2.11(h) below in an aggregate amount equal to (i) with respect to Asset
Sales and Recovery Events by Foreign Subsidiaries, 50% of such Net Cash Proceeds
and (ii) with respect to all other Asset Sales and Recovery Events, 100% of such
Net Cash Proceeds; provided that if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower or its relevant Subsidiaries intend to apply or have applied the Net
Cash Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Cash Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
capital assets to be used in the business of the Borrower and/or its
Subsidiaries (a “Reinvestment”), and certifying that no Default or Event of
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Cash Proceeds specified in such
certificate; provided that to the extent of any such Net Cash Proceeds therefrom
that have not been so applied by the end of such 180 day period, at which time a
prepayment shall be required in an amount equal to such Net Cash Proceeds that
have not been so applied.
 
(e)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Debt Issuance, the Borrower shall, immediately after such Net Cash
Proceeds are received, prepay the Obligations as set forth in Section 2.11(h)
below in an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(f)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Equity Issuance, the Borrower shall, immediately after such Net Cash
Proceeds are received, prepay the Obligations as set forth in Section 2.11(h)
below in an aggregate amount equal to 50% of such Net Cash Proceeds.
 
(g)           In the event the Borrower’s Total Leverage Ratio as of the end of
any fiscal year (beginning with the fiscal year ended December 31, 2012) is
(A) equal to or greater than 2.50 to 1.0, the Borrower shall, within ninety (90)
days after the end of such fiscal year, prepay the Obligations as set forth in
Section 2.11(h) below in an aggregate amount equal to 50% of the Excess Cash
Flow for such fiscal year and (B) less than 2.50 to 1.0, then no annual Excess
Cash Flow prepayment shall be required; provided that any amount that would
otherwise be required to be paid pursuant to this Section 2.11(g) shall be
reduced dollar-for-dollar by the amount of any optional prepayments of the Term
Loan Facility.
 
(h)           All such amounts pursuant to Sections 2.11(d), (e), (f) and (g)
shall be applied (1) first to prepay the Term Loans on a pro rata basis based on
the remaining outstanding principal amount of installments thereon (2) second to
the Swingline Loans (without a simultaneous corresponding reduction of the
Aggregate Commitments), (3) third to the Revolving Loans (without a simultaneous
corresponding reduction of the Aggregate Commitments) and (4) fourth to a cash
collateral account in respect of LOC Obligations (without a simultaneous
corresponding reduction of the Aggregate Commitments).

 
 

--------------------------------------------------------------------------------

 


1.11           Amendment to Section 2.13.  Clause (d) contained in Section 2.13
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of the Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
1.12           Amendment to Section 2.14.  The portion of Section 2.14 of the
Credit Agreement beginning after clause (b) of such section is hereby amended
and restated in its entirety to read as follows:


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and any such Eurocurrency Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing (and if any Borrowing Request requests a Eurocurrency Borrowing
denominated in a Foreign Currency, such Borrowing Request shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.


1.13           Amendment to Section 2.18.  The first sentence of clause (d)
contained in Section 2.18 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

 
 

--------------------------------------------------------------------------------

 


1.14           Amendment to Section 2.20.  Section 2.20 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


SECTION 2.20  Expansion Option.  The Borrower may from time to time after the
First Amendment Effective Date elect to incur additional Indebtedness under this
Agreement in the form of (A) additional term loans under this Agreement (each,
an “Incremental Term Loan”) and/or (B) an increase to the Aggregate Commitments
(each, a “Revolver Increase”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of all such
Incremental Term Loans and Revolver Increases does not exceed $100,000,000 minus
the aggregate Term Loan Commitments as of the First Amendment Effective
Date.  The Borrower may arrange for any such Incremental Term Loan or Revolver
Increase to be provided by one or more Lenders (each Lender so agreeing to an
Incremental Term Loan or Revolver Increase, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to provide any
portion of the Incremental Term Loan or Revolver Increase, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto.  No consent of any Lender shall
be required for any Incremental Term Loan or Revolver Increase pursuant to this
Section 2.20.  Incremental Term Loans and Revolver Increases created pursuant to
this Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no Incremental Term Loan or Revolver Increase shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Incremental Term Loan or Revolver Increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a Pro Forma Basis reasonably acceptable to the Administrative Agent) with
the covenants contained in Section 6.10 and (ii) the Administrative Agent shall
have received documents consistent with those delivered on the Effective Date as
to the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase.  On the effective date of any Revolver Increase,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.  Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide an Incremental Term Loan or Revolver Increase hereunder at any
time.  The terms and documentation (other than, with respect to any Incremental
Term Loan, the Applicable Margin and other components of yield, which shall be
determined as set forth below in the following paragraph in respect of any
Incremental Term Loans), to the extent not consistent with the Term Loan
Facility, will be reasonably satisfactory to the Administrative Agent.  Any
loans made pursuant to an Incremental Term Loan and/or Revolver Increase shall
constitute Secured Obligations and will be secured and guaranteed with the other
Secured Obligations on a pari passu basis.

 
 

--------------------------------------------------------------------------------

 


With respect to any Incremental Term Loan (a) such Incremental Term Loan shall
have a maturity date no sooner than the Maturity Date and such Incremental Term
Loan shall have a weighted average life to maturity no shorter than the
remaining weighted average life to maturity of the Term Loans (determined, in
each case, at the time such Incremental Term Loan is incurred) and (b) the
Applicable Margin and any other components of yield on such Incremental Term
Loan payable to the Lenders making such Incremental Term Loan may be higher than
the then current Applicable Margin (or any other components of yield) on the
Term Loan Facility, and prior Incremental Term Loan, calculating yield in the
same manner but in each case by no more than 50 basis points (it being
understood that the Incremental Term Loan pricing will be increased and/or
additional fees will be paid to Lenders holding Term Loans to the extent
necessary to satisfy such requirement).


The Administrative Agent is authorized to enter into, on behalf of the Lenders,
any amendment to this Credit Agreement or any other Loan Document as may be
necessary to incorporate the terms of any such Incremental Term Loan or Revolver
Increase.


1.15           Amendment to Section 5.09.  A new clause (e) is hereby added to
the end of Section 5.09 of the Credit Agreement to read as follows:


(e)  Real Property. Subject to the 60 day delivery period contemplated by
Section 5.10 with respect to properties owned as of the First Amendment
Effective Date, if any Loan Party acquires a fee ownership interest in any real
property with a value in excess of $750,000 “Real Estate”) after the First
Amendment Effective Date, it shall use commercially reasonable efforts to
provide to the Administrative Agent within sixty (60) days of such acquisition
(or such extended period of time as agreed to by the Administrative Agent)
(a) such security documentation as the Administrative Agent may request to cause
such fee ownership interest in Real Estate to be subject at all times to a first
priority, perfected Lien (subject in each case to Permitted Encumbrances) in
favor of the Administrative Agent and (b) such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, title reports, title insurance policies, surveys,
zoning letters, environmental reports and opinions of counsel, all in form and
substance reasonably satisfactory to the Administrative Agent.


1.16           Amendment to Section 5.10.  Section 5.10 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


5.10           Post-Closing Deliveries.  As promptly as possible but in any
event within sixty (60) days (or such later date as may be agreed upon by the
Administrative Agent) after the First Amendment Effective Date, Borrower shall
deliver (in each case in form and substance acceptable to the Administrative
Agent):


(i)           fully executed and notarized mortgages, in form and substance
acceptable to the Administrative Agent, creating first priority mortgage liens
and security interests against the real property owned by the Loan Parties as of
the First Amendment Effective Date set forth on Schedule 5.10 (the “Mortgaged
Properties”);

 
 

--------------------------------------------------------------------------------

 


(ii)           an ALTA title insurance commitment in respect of each of the
Mortgaged Properties dated on or after the First Amendment Effective Date;


(iii)          with respect to each Mortgaged Property, an ALTA title insurance
mortgage loan policy (with all premiums fully paid), dated on or after the First
Amendment Effective Date, insuring the Administrative Agent in an amount
acceptable to the Administrative Agent that the mortgage with respect to such
Mortgaged Property creates a valid and enforceable first priority mortgage lien
on such Mortgaged Property, free and clear of all liens, defects and
encumbrances except Permitted Encumbrances, which mortgage policy shall provide
for such endorsements, affirmative insurance and such reinsurance as the
Administrative Agent may request and shall otherwise be in form and substance
acceptable to the Administrative Agent;


(iv)           evidence as to whether any Mortgaged Property is a flood hazard
property and copies of insurance policies or certificates of insurance of the
Loan Parties and their Subsidiaries evidencing flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee on behalf of the Lenders and, if any Mortgaged Properties are located
within flood hazard zones, such documentation as may be required by laws or
banking or lender regulations;


(v)            plats of an as-built survey of the sites of the Mortgaged
Properties, certified to the Administrative Agent and the Title Insurance
Company in a manner reasonably satisfactory to them, dated a date satisfactory
to each of the Administrative Agent and the Title Insurance Company prepared by
an independent professional licensed land surveyor reasonably satisfactory to
each of the Administrative Agent and the Title Insurance Company, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2005, and,
without limiting the generality of the foregoing, there shall be surveyed and
shown on such maps, plats or surveys the following:  (A) the locations on such
sites of all the buildings, structures and other improvements and the
established building setback lines; (B) the lines of streets abutting the sites
and width thereof; (C) all access and other easements appurtenant to the sites
necessary to use the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map and
covering such other ALTA Table A items as are reasonably required by the
Administrative Agent and (G) if any survey was prepared prior to the First
Amendment Effective Date, an affidavit of the Borrower certifying that no
additional improvements were added to the applicable Mortgagee Property since
the date of such survey;


(vi)           third-party environmental reviews and assessments reasonably
acceptable to the Administrative Agent of all owned Mortgaged Properties and, to
the extent requested by the Administrative Agent, all leased Mortgaged
Properties, including but not limited to Phase I environmental assessments,
together with reliance letters in favor of the Lenders;


(vii)          to the extent available, zoning letters from each municipality or
other Governmental Authority for each jurisdiction in which the Mortgaged
Properties are located; and

 
 

--------------------------------------------------------------------------------

 


(viii)         to the extent the mortgages on any Mortgage Properties are
subject to mortgage, intangibles or other taxes, the payment of the amount of
such taxes as reasonably determined by the Administrative Agent.


1.17           Amendments to Article V.  A new Section 5.11 is hereby added to
the end of Article V of the Credit Agreement to read as follows:


SECTION 5.11.  Swap Agreements.  Within 90 days following the First Amendment
Effective Date, the Borrower shall cause at least 50% of the aggregate of the
consolidated Indebtedness of the Loan Parties and their Subsidiaries
outstanding, and projected to be outstanding, to be hedged pursuant to Swap
Agreements for a term of at least three (3) years with a counterparty and on
terms acceptable to Wells Fargo Bank, National Association; provided, that the
Borrower shall not be required to hedge the consolidated Indebtedness of the
Loan Parties and their Subsidiaries for a period beyond the Maturity Date.


1.18           Amendments to Section 6.01.  Section 6.01 of the Credit Agreement
is hereby amended in the following respects:


(a)      Clause (k) contained in such section is amended and restated in its
entirety to read as follows:


(k)           Indebtedness outstanding under the Mezzanine Notes in an aggregate
amount outstanding not to exceed $75,000,000 plus any interest thereon paid in
kind and permitted pursuant to the Mezzanine Subordination Agreement; and


(b)      A new clause (l) is hereby added to the end of such section to read as
follows:


(l) unsecured Indebtedness not covered by the preceding clauses of this Section
6.01; provided, however, that (1) no such Indebtedness shall be incurred if a
Default or Event of Default is then outstanding or would result therefrom, (2)
the Borrower shall be in compliance, on a Pro Forma Basis, with the financial
covenants set forth in Section 6.10 immediately before and after such
Indebtedness is incurred, (3) no Liens shall secure any of such Indebtedness
other than those permitted under Section 6.02(f) and (4) the aggregate amount of
such Indebtedness (determined at the time of incurrence) shall not exceed
$10,000,000 (the “Unsecured Debt Limitation”); provided, however, (A) to the
extent the Leverage Ratio is less than or equal to 3.00 to 1.00 at the time of
incurrence of any such Indebtedness (after giving pro forma effect to such
Indebtedness), the Unsecured Debt Limitation shall not apply and (B) at any time
the Unsecured Debt Limitation is in effect, the aggregate amount of Indebtedness
outstanding pursuant to this Section 6.01(l) combined with the aggregate amount
of Indebtedness outstanding pursuant to Section 6.01(m) below shall not exceed
$15,000,000 at any time.


(c)      A new clause (m) is hereby added to the end of such section to read as
follows:


(m) Indebtedness of Foreign Subsidiaries not covered by the preceding clauses of
this Section 6.01 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, however, at any time the Unsecured Debt
Limitation is in effect, the aggregate amount of Indebtedness outstanding
pursuant to this Section 6.01(m) combined with the aggregate amount of
Indebtedness outstanding pursuant to Section 6.01(l) above shall not exceed
$15,000,000 at any time.

 
 

--------------------------------------------------------------------------------

 


1.19           Amendment to Section 6.02. A new clause (n) is hereby added to
the end of Section 6.02 of the Credit Agreement to read as follows:


(n) Liens on the assets of any Foreign Subsidiary to secure Indebtedness of such
Foreign Subsidiary permitted under Section 6.02(m) hereof.


1.20           Amendment to Section 6.04. Clause (d) of Section 6.04 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(d)      investments, loans or advances made by the Borrower in or to any
Subsidiary, or any guaranty of Indebtedness of such Subsidiary, and made by any
Subsidiary in or to the Borrower or any other Subsidiary (including any guaranty
by such Subsidiary); provided that the aggregate amount of investments, loans,
advances, guarantees or capital contributions made by Loan Parties to or in
respect of Subsidiaries that are not Loan Parties shall not exceed the aggregate
amount set forth in Schedule 6.04(c) for those investments, loans, advances and
guarantees in effect as of the First Amendment Effective Date, plus $10,000,000
(with accrued and unpaid interest being excluded from such determination),
provided however that (i) for a single period of six consecutive months during
the term of this Agreement selected by Borrower (such period the “Additional
Investment Period”), such $10,000,000 limitation shall be increased to
$20,000,000 (such increase, the “Additional Investment Amount”), it being
understood and agreed that after the Additional Investment Period, the aggregate
outstanding amount of investments, loans or advances made by the Borrower
pursuant to this clause (d) shall not exceed the aggregate amount set forth in
Schedule 6.04(c) for those investments, loans, advances and guarantees in effect
as of the First Amendment Effective Date, plus $10,000,000 and (ii) the
Additional Investment Amount shall be used solely in connection with an
International Transaction;


1.21           Amendment to Section 6.08.  Section 6.08 of the Credit Agreement
is hereby amended by adding a new clause (iv) to the end thereof to read as
follows, and by making the necessary grammatical changes thereto:


and (iv) clause (a) and (b) of the foregoing shall not apply to encumbrances or
restrictions existing under or by reason of the Mezzanine Notes.


1.22           Amendment to Section 6.09.  Section 6.09 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


SECTION 6.09.  Subordinated Indebtedness, Mezzanine Notes and Amendments to
Subordinated Indebtedness Documents and Mezzanine Notes.  (a)  The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness or any Indebtedness from time to time
outstanding under the Subordinated Indebtedness Documents.  Furthermore, the
Borrower will not, and will not permit any Subsidiary to, amend the Subordinated
Indebtedness Documents  or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:
 
(i)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 
 

--------------------------------------------------------------------------------

 
 
(ii)           shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
 
(iii)          shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;
 
(iv)           increases the rate of interest accruing on such Indebtedness;
 
(v)            provides for the payment of additional fees or increases existing
fees;
 
(vi)           amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Borrower or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Borrower or such Subsidiary or which is otherwise
materially adverse to the Borrower, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Borrower or such Subsidiary or which requires the Borrower or such Subsidiary to
comply with more restrictive financial ratios or which requires the Borrower to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
 
(vii)          amends, modifies or adds any affirmative covenant in a manner
which (A) when taken as a whole, is materially adverse to the Borrower, any
Subsidiary and/or the Lenders or (B) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.


(b)  The Borrower will not, and will not permit any Subsidiary to, make any
payments or prepayments of principal of, premium (if any), or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to the Mezzanine Notes, except for Permitted Subordinated
Indebtedness Payments, as defined in and solely to the extent permitted under
the Mezzanine Subordination Agreement.


(c)  The Borrower will not amend any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Mezzanine Notes other than
to the extent permitted pursuant to the Mezzanine Subordination Agreement.


1.23           Amendments to Section 6.10.  Section 6.10 of the Credit Agreement
is hereby amended in the following respects:


(a)      Clause (a) contained in such section is amended and restated in its
entirety to read as follows:


(a)           Maximum Leverage Ratio.   The Borrower will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of the fiscal quarters
occurring during the periods set forth below of (i) Consolidated Total Funded
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
the following:


 
 

--------------------------------------------------------------------------------

 


Period
 
Ratio
First Amendment Effective Date through and including June 30, 2012
 
4.75 to 1.00
July 1, 2012 through and including September 29, 2012
 
4.50 to 1.00
September 30, 2012 through and including March 30, 2013
 
4.00 to 1.00
March 31, 2013 through and including June 29, 2013
 
3.75 to 1.00
June 30, 2013 through and including September 28, 2013
 
3.50 to 1.00
September 29, 2013 and thereafter
  
3.25 to 1.00



(b)      Clause (b) contained in such section is amended and restated in its
entirety to read as follows:


(b)              Minimum Fixed Charge Coverage Ratio.  The Borrower will not
permit the Fixed Charge Coverage Ratio, determined as of the end of each of the
fiscal quarters occurring during the periods set forth below for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Borrower and its Subsidiaries on a consolidated basis, to
be less than the following:
 
Period
 
Ratio
First Amendment Effective Date through and including June 29, 2013
 
1.15 to 1.00
June 30, 2013 through and including September 28, 2013
 
1.20 to 1.00
September 29, 2013 and thereafter
  
1.25 to 1.00



1.24           Amendments to Article VII.  A new clause (q) is hereby added to
the end of Article VII of the Credit Agreement to read as follows:


(q)  (i) there shall exist at any time a default or event of default under the
Mezzanine Notes or any documenting evidencing Indebtedness under the Mezzanine
Notes, or (ii) the subordination provisions of the Mezzanine Subordination
Agreement or any agreement or instrument governing the Mezzanine Notes shall for
any reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.


1.25           Amendment to Section 9.04.  Subclause (E) contained in clause
(ii) of Section 9.04(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


(E)  without the prior written consent of the Administrative Agent, no
assignment shall be made (1) to a prospective assignee that bears a relationship
to the Borrower described in Section 108(e)(4) of the Code or (2) any Person
holding Mezzanine Notes or Subordinated Indebtedness of the Credit Parties or
any of such Person’s Affiliates.


1.26           Amendment to Schedules and Exhibits.  The Schedules and Exhibits
attached as Exhibit A to this Amendment shall be added to the Credit Agreement
or shall replace the corresponding Schedules and Exhibit to the Credit
Agreement.  All other Schedules and Exhibits to the Credit Agreement shall not
be modified or otherwise affected.


 
 

--------------------------------------------------------------------------------

 

1.27           Term Loan Commitments.  The First Amendment Lead Arranger will
obtain Term Loan Commitments from one or more Lenders (each an “Existing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, a “New Lender”);
provided that (a) in the case of an Existing Lender, the Borrower and such
Existing Lender shall execute an agreement substantially in the form of
Exhibit B hereto (an “Existing Lender Supplement”), and (b) in the case of a New
Lender, the Borrower and such New Lender shall execute an agreement
substantially in the form of Exhibit C (a “New Lender Supplement”)
hereto.  Final allocations of the Term Loan will be determined by the First
Amendment Lead Arranger in consultation with the Borrower.  The parties hereto
direct the Administrative Agent to, and the Administrative Agent hereby agrees
to, revise Schedule 2.01 on the First Amendment Effective Date to reflect the
final Term Loan Commitments of the Term Lenders as of the First Amendment
Effective Date as determined pursuant to this Section 1.27.


1.28           Mezzanine Notes and Term Loan Facility. The Required Lenders
hereby agree that, notwithstanding anything to the contrary contained in the
Credit Agreement, the First Amendment Lead Arranger may, with the consent of the
Borrower and, with respect to clause (a), the Administrative Agent (a) amend,
modify or supplement the Credit Agreement or any of the other Loan Documents as
necessary in order to permit the issuance by the Borrower of the Mezzanine Notes
on terms and conditions meeting the requirements set forth in Section 3.1(c)
hereof and (b) amend, modify or supplement the Credit Agreement as may be
necessary to reflect the agreement of the Term Loan Lenders and the Borrower on
the First Amendment Effective Date with respect to the Term Loan Facility
(including, without limitation, amendments with respect to pricing,
amortization, structure, amount and prepayments applicable to the Term Loan
Facility).


1.29           Direction to Administrative Agent and First Amendment Lead
Arranger.


(a)      The Required Lenders hereby direct the Administrative Agent to execute
this Amendment solely in its capacity as Administrative Agent.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with respect to this Amendment and the transactions contemplated hereby while
acting at the direction of the Required Lenders.


(b)      Notwithstanding anything in the Credit Agreement or this Amendment to
the contrary, the Administrative Agent and First Amendment Lead Arranger may
request that the Required Lenders consent to the Administrative Agent or the
First Amendment Lead Arranger, as applicable, taking any action hereunder and
direct the Administrative Agent or the First Amendment Lead Arranger, as
applicable, to take such action.  For the avoidance of doubt, the Administrative
Agent and the First Amendment Lead Arranger shall have no obligation to take any
action hereunder without the consent and direction of the Required Lenders.
 
ARTICLE II
CONDITIONS TO CLOSING OF AMENDMENT
 
2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “First Amendment Closing Date”) (but the
amendment provisions contained in Article I shall not become operative until the
First Amendment Effective Date (as defined below)) upon satisfaction (or waiver)
of the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent and the First Amendment Lead Arranger):


(a)      Executed Amendment.  The Administrative Agent and the First Amendment
Lead Arranger shall have received a copy of this Amendment duly executed by each
of the Loan Parties, the Required Lenders and the Administrative Agent.


(b)      Default.  After giving effect to this Amendment, no Default or Event of
Default shall exist.

 
 

--------------------------------------------------------------------------------

 


(c)      Fees and Expenses.


(i)           The First Amendment Lead Arranger shall have received from the
Borrower, for the account of each Lender that executes and delivers a signature
page to the Administrative Agent by 5 p.m. (EST) on or before December 9,
2011 (each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”), an amendment fee in an amount equal to 25 basis points on the
aggregate Commitment (prior to giving effect to this Amendment) of such
Consenting Lender.


(ii)           The First Amendment Lead Arranger shall have received from the
Borrower such fees and expenses that are due and payable on the First Amendment
Closing Date pursuant to that certain Engagement Letter dated as of November 22,
2011 by and between the First Amendment Lead Arranger and the Borrower in
connection with the consummation of the transactions contemplated hereby, King &
Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment and Sidley Austin LLP shall have received from
the Borrower payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment.


(d)           Legal Opinion.  The Administrative Agent and the First Amendment
Lead Arranger shall have received an opinion or opinions of counsel for the Loan
Parties, dated the First Amendment Closing Date and addressed to the
Administrative Agent and the Lenders which shall be in form and substance
satisfactory to the Administrative Agent and the First Amendment Lead Arranger.


(e)           Corporate Documents.  The Administrative Agent and the First
Amendment Lead Arranger shall have received the following, each in form and
substance reasonably satisfactory to the Administrative Agent and the First
Amendment Lead Arranger, an officer’s certificate (A) certifying that the
articles of incorporation or other organizational documents, as applicable, of
each Loan Party that were delivered on the Effective Date or the date on which
any Loan Party was joined as a Guarantor pursuant to a Joinder Agreement (the
“Joinder Date”) remain true and complete as of the First Amendment Effective
Date (or certified updates as applicable), (B) certifying that the bylaws,
operating agreements or partnership agreements of each Loan Party that were
delivered on the Effective Date or Joinder Date remain true and correct and in
force and effect as of the First Amendment Effective Date (or certified updates
as applicable), (C) attaching copies of the resolutions of the board of
directors of each Loan Party approving and adopting this Amendment, the
transactions contemplated herein and authorizing execution and delivery hereof,
and certifying such resolutions to be true and correct and in force and effect
as of the First Amendment Effective Date, (D) attaching, to the extent available
on the First Amendment Closing Date, certificates of good standing, existence or
its equivalent with respect to each Loan Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization, (E) certifying that each officer listed in the incumbency
certification contained in each Loan Party’s Secretary’s Certificate, delivered
on the Effective Date or Joinder Date remains a duly elected and qualified
officer of such Loan Party and such officer remains duly authorized to execute
and deliver on behalf of such Loan Party the Amendment or attaching a new
incumbency certificate for each officer signing this Amendment.


(f)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the First Amendment Lead
Arranger and its counsel.

 
 

--------------------------------------------------------------------------------

 


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1           Effectiveness Conditions.  The amendment provisions contained in
Article I of this Amendment and the obligations of the Term Lenders to make the
Term Loan shall become effective (the “First Amendment Effective Date”), upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the First Amendment Lead Arranger):


(a)      Borrowing Conditions.  The conditions set forth in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement shall be satisfied.


(b)      Acquisition Documents.  The Codman Acquisition shall have been
consummated in accordance with the terms of the Codman Acquisition Documents (as
in effect on the First Amendment Closing Date without any material modification,
amendment or supplement thereto without the prior written consent of the First
Amendment Lead Arranger or waiver of any conditions precedent to the obligations
of any party thereto).  The First Amendment Lead Arranger shall have received a
copy, certified by an officer of the Borrower as true and complete, of each
Codman Acquisition Document as originally executed and delivered, together with
all exhibits and schedules thereto.
 
(c)      Mezzanine Notes. The Borrower shall have received gross proceeds from
the Mezzanine Notes of not less than $65 million on terms and conditions
consistent with those set forth on Exhibit D to this Amendment and otherwise on
terms and conditions satisfactory to the First Amendment Lead Arranger in its
reasonable discretion.  The First Amendment Lead Arranger shall have received a
copy, certified by an officer of the Borrower as true and complete, of the
Mezzanine Notes as originally executed and delivered, together with all exhibits
and schedules thereto.


(d)      Mezzanine Subordination Agreement. The First Amendment Lead Arranger
shall have received fully executed copies of a subordination agreement, with
terms and conditions consistent with those set forth on Exhibit D (which terms
and conditions are hereby approved by the Required Lenders) to this Amendment
and otherwise on terms and conditions satisfactory to the First Amendment Lead
Arranger in its reasonable discretion, by and among the Administrative Agent,
the providers of the Mezzanine Notes and the Loan Parties.  The parties hereto
direct the Administrative Agent to, and the Administrative Agent hereby agrees
to, execute a subordination agreement to the extent consistent with the terms
and conditions set forth in Exhibit D and as otherwise approved by the First
Amendment Lead Arranger in its reasonable discretion.


(e)      Legal Opinion.  The First Amendment Lead Arranger shall have received
an opinion or opinions of counsel for the Loan Parties, dated the First
Amendment Effective Date and addressed to the Administrative Agent and the
Lenders which shall be in form and substance satisfactory to the First Amendment
Lead Arranger.


(f)      Term Loan Commitment Letters.  The First Amendment Lead Arranger will
have received Term Loan Commitments from Existing Lenders and New Lenders in an
amount equal to at least $40 million.


(g)      Term Loan/Mezzanine Note Proceeds.  The sum of (1) the aggregate amount
of Term Loan Commitments received by the First Amendment Lead Arranger from
Existing Lenders and New Lenders pursuant to Section 1.27 of this Amendment plus
(2) the gross proceeds received by the Borrower from the Mezzanine Notes, shall
be not less than not less than $115 million.

 
 

--------------------------------------------------------------------------------

 


(h)      Good Standing Certificates.  The First Amendment Lead Arranger will
have received certificates of good standing, existence or its equivalent with
respect to each Loan Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization to the
extent such good standing certificates were not delivered to the Administrative
Agent and the First Amendment Lead Arranger on the First Amendment Closing Date.


(i)      Fees and Expenses.  The First Amendment Lead Arranger shall have
received from the Borrower such fees and expenses that are due and payable
pursuant to that certain Fee Letter dated as of December 11, 2011 by and between
the First Amendment Lead Arranger, Wells Fargo Bank, N.A. and the Borrower in
connection with the consummation of the transactions contemplated hereby, King &
Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment and Sidley Austin LLP shall have received from
the Borrower payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment.
 
ARTICLE IV
MISCELLANEOUS
 
4.1           Amended Terms.  On and after the First Amendment Effective Date,
all references to the Credit Agreement in each of the Loan Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.  To the extent the First Amendment Effective Date does not occur on
or before January 1, 2012, the provisions of the Credit Agreement will not be
amended by this Amendment, but all other provisions (including, without
limitation, the expense reimbursement and indemnity provisions) shall survive
the termination of this Amendment and shall remain in full force and effect.


4.2           Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:


(a)      It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)      This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)      No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)      The representations and warranties set forth in Article III of the
Credit Agreement and in the Subsidiary Guaranty are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).


(e)      After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 
 

--------------------------------------------------------------------------------

 
 
(f)      The Collateral Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Encumbrances.


(g)      The Obligations are not reduced or modified by this Amendment and are
not subject to any offsets, defenses or counterclaims.


4.3           Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and the Subsidiary Guaranty and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement and the Subsidiary
Guaranty applicable to it and (b) that it is responsible for the observance and
full performance of its respective Obligations.


4.4           Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


4.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent and the First Amendment Lead Arranger in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the reasonable fees and expenses of the
Administrative Agent’s and the First Amendment Lead Arranger’s legal counsel.


4.6           Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent or the First Amendment Lead
Arranger, as is necessary to carry out the intent of this Amendment.


4.7           Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


4.9           No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the First
Amendment Lead Arranger, the Lenders, or the Administrative Agent’s, the First
Amendment Lead Arranger’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


4.10           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA.


4.11           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 
 

--------------------------------------------------------------------------------

 


4.12           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.09 and 9.10 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
SYMMETRY MEDICAL INC.,
 
a Delaware corporation
     
By:
/s/ Thomas J. Sullivan
 
Name:
Thomas J. Sullivan
 
Title:
President & Chief Executive Officer
     
Acknowledged and Agreed:
         
GUARANTORS:
 
SYMMETRY MEDICAL INTERNATIONAL INC.,
   
a Delaware corporation
         
By:
/s/ Thomas J. Sullivan
   
Name: Thomas J. Sullivan
   
Title:  President & Chief Executive Officer
         
SYMMETRY MEDICAL MANUFACTURING INC.,
   
a Delaware corporation
         
By:
/s/ Thomas J. Sullivan
   
Name: Thomas J. Sullivan
   
Title:  President & Chief Executive Officer
         
SYMMETRY NEW BEDFORD REAL ESTATE, LLC,
   
a Delaware limited liability company
         
By: Symmetry Medical Manufacturing, Inc., a Delaware corporation, as sole member
         
By:
/s/ Thomas J. Sullivan
   
Name:  Thomas J. Sullivan
   
Title: President & Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 



 
OLSEN MEDICAL, LLC,
 
a Delaware limited liability company
     
By: Symmetry Medical Manufacturing, Inc., a Delaware corporation
     
By:
/s/ Thomas J. Sullivan
 
Name: Thomas J. Sullivan
 
Title: President & Chief Executive Officer
     
SPECIALTY SURGICAL INSTRUMENTATION, INC., a Tennessee corporation
     
By:
/s/ Thomas J. Sullivan
 
Name: Thomas J. Sullivan
 
Title: President & Chief Executive Officer
     
SYMMETRY MEDICAL SSI REAL ESTATE, LLC, a Tennessee limited liability company
     
By: Specialty Surgical Instrumentation, Inc., a Tennessee corporation, as Sole
Member
     
By:
/s/ Thomas J. Sullivan
 
Name: Thomas J. Sullivan
 
Title: President & Chief Executive Officer
     
SMA REAL ESTATE, LLC,
 
a Maine limited liability company
     
By: Symmetry Medical Manufacturing, Inc., a Delaware corporation, as Sole Member
     
By:
/s/ Thomas J. Sullivan
 
Name: Thomas J. Sullivan
 
Title: President & Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., solely in its capacity as Administrative Agent and at
the direction of the Required Lenders pursuant to Section 1.29(a) of this
Amendment
     
By:
/s/ Robert S. Sheppard  
Name:  Robert S. Sheppard
 
Title: 
   
FIRST AMENDMENT
 
LEAD ARRANGER:
WELLS FARGO SECURITIES, LLC,
 
as First Amendment Lead Arranger
     
By:
/s/ David Gillespie  
Name: David Gillespie
 
Title: Managing Director

 
LENDERS:
Wells Fargo Bank, N.A.,
 
as a Lender
     
By:
/s/ Jeffrey A. White
 
Name: Jeffrey A. White
 
Title: Vice President

 

 
Bank of America, N.A.,
 
as a Lender
     
By:
/s/ Matthew Doye  
Name: Matthew Doye
 
Title: Vice President

 

 
PNC Bank, N.A.,
 
as a Lender
     
By:
/s/ Anthony Kaufman  
Name: Anthony Kaufman
 
Title: Vice President

 

 
The Northern Trust Company,
 
as a Lender
     
By:
/s/ Michael Fornal  
Name: Michael Fornal
 
Title: Vice President

 
 
 
 

--------------------------------------------------------------------------------

 